Citation Nr: 1504632	
Decision Date: 01/30/15    Archive Date: 02/09/15

DOCKET NO.  05-24 100	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include schizophrenia.


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D. Johnson, Counsel

INTRODUCTION

The Veteran served on active duty from January 1961 to January 1963.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2004 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The case was before the Board in September 2009.  At that time, the Board reopened the previously-denied claim of entitlement to service connection for schizophrenia and remanded the case for additional development.  The Board characterized the issue as entitlement to service connection for an acquired psychiatric disorder, to include schizophrenia and posttraumatic stress disorder (PTSD).

In July 2006, the Veteran testified before a Veterans Law Judge who is no longer employed at the Board.  A copy of the transcript of that hearing is of record.  

In January 2011, the Veteran was advised that he had the right to another hearing by a Veterans Law Judge.  In January 2011, the Veteran's sister, who was the Veteran's Power of Attorney (POA) at that time, declined an additional hearing.  In April 2012, the Veteran's current representative reiterated the Veteran's decision to not have another Board hearing.

In February 2011, the Board denied the claim, finding that the Veteran did not have PTSD and that schizophrenia was not attributable to service.  The Veteran appealed the Board decision to the United States Court of Appeals for Veterans Claims (Court).  

In September 2011, the Veteran and the Secretary of VA (parties) filed a joint motion to partially remand the Board decision.  Specifically, the parties noted that the Veteran was withdrawing his appeal of entitlement to service connection for PTSD, and thus the February 2011 Board's denial of that particular disability should not be disturbed.  However, they determined that the part of the Board's decision, which denied service connection for schizophrenia, should be vacated and the case remanded for action consistent with the joint motion.  The Court granted the motion in October 2011.  

In May 2012, the Board remanded the case for further development, which has been completed to the extent possible.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  The Board also recharacterized the issue on appeal as entitlement to service connection for an acquired psychiatric disorder to include schizophrenia.  "PTSD" was not included as per the parties' September 2011 agreement.  

In September 2014, in accordance with 38 U.S.C.A. § 7109 and 38 C.F.R. § 20.901, the Board obtained a medical expert opinion from the Veterans Health Administration (VHA).  The Veteran and his attorney were provided a copy of the opinion and afforded the opportunity to submit additional evidence and argument, which they did in December 2014.  


FINDING OF FACT

Resolving reasonable doubt in the Veteran's favor, schizophrenia had onset during active service. 


CONCLUSION OF LAW

The criteria for service connection for schizophrenia have been met.  38 U.S.C.A. §§ 1101, 1112, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2014).  



REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran contends that he is entitled to service connection for schizophrenia.  

The Veteran denies having any psychiatric problems prior to military service and his service induction examination does not reflect any psychiatric symptoms or pertinent diagnoses.  His service records do not reflect any treatment for a psychiatric disorder during service.  However, on a Report of Medical History dated in December 1962, the Veteran checked boxes noting that he suffered from depression/excessive worry, homosexual tendencies, and nervous trouble.  He also wrote that he was completely in good health.  On another Report of Medical History that was apparently completed at the same time, the Veteran checked boxes to indicate that he did not suffer from depression/excessive worry, homosexual tendencies, and nervous trouble.  

The Veteran's service personnel records do not document psychiatric treatment, but they do show that he was reprimanded for unsoldierly conduct in January 1962 and was not favorably considered for reenlistment.  The Board also notes that on a 'Statement Concerning Application for Compensation from the Veterans Administration' completed in January 1963, the Veteran reported he was divorced with four children; subsequent statements conflict with that report.  Additionally, shortly after service in August 1963, the Veteran was charged with tampering with an automobile.  The personnel records also include an Army Reserve Qualifications Questionnaire completed in April 1966 wherein the Veteran reported that he was proficient in five foreign languages.

The Veteran has indicated that while stationed in Germany, he was shot at by snipers near the Berlin wall.  He has also stated that American soldiers were killed when he was stationed near the Berlin wall.  He further claims that he was assigned to a "makeshift morgue" and witnessed four U.S. soldiers that were killed.  See July 2006 hearing transcript pgs. 2-3; April 2007 Stressor Details, which shows the four names of the U.S. soldiers he claims were killed; June 2007 VA Form 21-4138; and 2012 private medical opinion pgs. 2-3.  The U.S. Army and Joint Services Records Research Center (JSSRC) was unable to verify these events and the Veteran and his attorney were notified of the negative results in May 2014.

Private medical records show the Veteran was first hospitalized seven years after service, from December 1970 to January 1971, at a VA Hospital in Downey, Illinois with a diagnosis of undifferentiated type schizophrenia in partial remission.  The record also reflects that earlier in March 1970, the RO in Los Angeles, California, received notice that the Veteran had been admitted to a VA hospital there.  Since that time, the medical records reflect diagnoses of schizophrenia; PTSD was ruled out a VA examination in October 2003.

The Veteran's sister has indicated that when the Veteran returned home from active duty, he initially appeared to be okay.  Then, the family slowly started noticing unconventional behavior on his part and his behavior became more aggressive towards neighbors and friends.  She also indicated that the Veteran was admitted to a private facility in 1969.  The Board's review of the file, however, reveals that the Veteran was first admitted to the private facility that was referenced by his sister in March 1972; not in 1969 as the Veteran's sister reports.  

In June 2009, a VA examiner diagnosed schizophrenia and opined that it was not at least as likely that this disorder was related to service because the Veteran was first seen for that condition in 1972 and he left service in 1966.  The Veteran underwent an additional VA psychiatric examination in August 2010.  The examiner also determined schizophrenia was not related to service because of the seven year gap between the initial treatment/diagnosis and service discharge.  Neither of these opinions includes discussion of the lay assertions from the Veteran's sister.  Accordingly, these opinions are not deemed to be particularly persuasive.

In an opinion received in April 2012, a private psychologist (Dr. Curran) indicated that it is at least as likely as not that the Veteran's schizophrenia was present during service.  He provided an extensive rationale, but the primary reasoning appears to be the following: the Veteran received disciplinary action in January 1962 for failing to lay out for inspection; at the time of discharge the Veteran reported that he was divorced with four dependents (however, he has since reported that he has never been married and does not have any children); he also reported symptoms of excessive worry, nervous trouble, homosexual tendencies, and depression on his 1963 Report of Medical History form; he was charged with tampering with an automobile in August 1963; two of his sisters and one friend indicated that his behavior changed when he returned from service; and schizophrenia generally manifests in the late teens to early 20's.  (He further noted that the Veteran was about 20 years of age during the Berlin crisis.).  Dr. Curran also stated that a disease like schizophrenia may more likely manifest during a period of extreme stress and identified the Veteran's alleged experiences in Berlin as being stress that caused the onset of schizophrenia.

In September 2014, the Board requested a medical expert opinion from the VHA.  In an opinion received in October 2014, the VHA expert indicated that it is not possible to opine as to whether schizophrenia had onset during active service.  He explained that there was no evidence that the Veteran had reported any of the symptoms needed for a diagnosis of schizophrenia during service; however, he also acknowledged that the Veteran was never actually screened for schizophrenia in service.  The expert also disagreed with Dr. Curran's opinion that the Veteran's symptoms and 'aberrant behaviors' (i.e., as reflected on his December 1962 medical examination forms; failing to lay out for inspection; and contrary statements made at discharge) were signs of the Veteran manifesting a psychosis.  Rather, the expert determined that the Veteran's symptoms during active service are best categorized as 'attenuated psychosis syndrome.'  He further explained that attenuated psychosis syndrome is a diagnosis categorized by the DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 5thed. (DSM-V) as a condition for further study and is not officially recognized for clinical purposes.  

The expert also concluded that given the limits of medical knowledge, it is not possible to opine as to whether schizophrenia had onset within a year of service discharge.  In doing so, he explained that based on the evidence (which included the statements from the Veteran's sister and Dr. Curran's findings), the Veteran's symptoms were consistent with a psychosocial decline in functioning, but those are not the symptoms needed for the diagnosis of schizophrenia.  

Finally, the VHA expert concluded that it is not at least as likely as not that schizophrenia is otherwise etiologically related to the Veteran's service.  In doing so, the expert indicated that he agreed with Dr. Curran's opinion that stress diathesis is one of the models considered in the etiology of schizophrenia.  He also noted that the Veteran had reported details about his service in Germany that would constitute a stressful environment and, if the Veteran had indeed been involved in such reported duties and situations, then it could be opined that he was in a very stressful environment and such environment could have played a role in his diagnosis of schizophrenia.  The expert indicated that since he could find no verification of the Veteran's assertions regarding his in-service duties and situations, and as such assertions were otherwise in question, it was his opinion that it is not at least as likely as not that schizophrenia is etiologically related to service.

Service connection may be granted for a disability resulting from disease or injury incurred in active service and for in-service aggravation of a preexisting injury or disease.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred in or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67(Fed. Cir. 2004).  

Service connection may be granted for any disease diagnosed after service when all the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection for certain chronic diseases, including psychoses, may also be established based upon a legal "presumption" by showing that it manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.   

The medical evidence in this case clearly shows that the Veteran is currently diagnosed with schizophrenia.  Thus, the dispositive issue in this case is whether the schizophrenia manifested during service (or within a year of service) or whether there is a nexus between this disability and military service.  

The Veteran avers that the onset of his schizophrenia was during his military service; however, as a layman without the appropriate medical training and expertise, he is not competent to provide an opinion on a complex medical matter such as the etiology of schizophrenia.  See Layno v. Brown, 6 Vet. App. 465, 470(1994); Jandreau v. Nicholson, 492 F.3d 1372, 1377(Fed. Cir. 2007).  

Nevertheless, the Board finds that the evidence of causal nexus is at least in relative equipoise.

The VHA expert has opined that no nexus exists between the current diagnosis of schizophrenia and service.  The expert's report was detailed and comprehensive in nature, and was supported with thorough, clear, and well-analyzed clinical rationales.  

In contrast, the medical opinion proffered by Dr. Curran is favorable on the question of nexus.  Dr. Curran opined that there is sufficient evidence showing that the Veteran's schizophrenia had onset during service and also is etiologically related to military service.  His opinion was based, at least in part, on the information available in the Veteran's service records and the credible lay testimony of the Veteran's two sisters and a friend who observed the Veteran's display of unconventional and aggressive behavior towards neighbors and friends shortly after service, specifically between the years of 1963 and 1971.  Dr. Curran's opinion is probative as he provided a detailed discussion of the salient facts and clinical findings.  He also supported his conclusions with a fully-explained rationale.   

Furthermore, the Board notes that unlike Dr. Curran, the VHA expert stated that it is not possible for him opine as to whether schizophrenia had onset during active service or whether schizophrenia had onset within a year of service discharge.  He supported his inability to provide the requested opinions with a thoroughly-explained rationale.

The Board is, therefore, left with competent and credible evidence which suggests that the initial onset of the Veteran's schizophrenia was during service.  And while the record reflects that schizophrenia was not officially diagnosed until many years after service, entitlement to benefits for a disability or disease does not arise with a medical diagnosis of the condition, but with the manifestation of the condition.  See DeLisio v. Shinseki, 25 Vet. App. 45, 56 (2011).  See also 38 C.F.R. § 3.303(d).

While there is evidence against the claim, the Veteran has met his burden of proving the claim to at least an equipoise standard.  Accordingly, based on the totality of the evidence in this case, reasonable doubt is resolved in favor of the Veteran.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  Thus, service connection for schizophrenia is warranted.


ORDER

Service connection for schizophrenia is granted.  



____________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


